Citation Nr: 1113204	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-21 492	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right shoulder disorder.  

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder.  

3.  Entitlement to service connection for chronic porphyria cutanea tarda claimed as the result of herbicide exposure.  

4.  Entitlement to service connection for chronic pulmonary disorder to include chronic obstructive pulmonary disease and fibrosis claimed as the result of herbicide exposure.  

5.  Entitlement to service connection for a chronic bilateral lower extremity disorder to include claudication.  

6.  Entitlement to service connection for chronic bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969 and from September 1974 to September 1977.  He served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for a right shoulder disorder, posttraumatic stress disorder (PTSD), porphyria cutanea tarda (PCT) claimed as the result of herbicide exposure, chronic obstructive pulmonary disease (COPD) with fibrosis, and claudication of the legs.  In December 2005, the RO denied service connection for bilateral hearing loss.  In February 2009, the Board remanded the Veteran's claims to the RO for so that he could be afforded a hearing before a Veterans Law Judge.  

In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  


FINDING OF FACT

1.  The Veteran had active service from September 1966 to September 1969 and from September 1974 to September 1977.  

2.  On March 1, 2011, the Department of Veterans Affairs was notified that the Veteran died on January [redacted], 2011.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the Veteran's claims following his death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the Veteran died during the pendency of the instant appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, and 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death.  Therefore, it must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO.  


ORDER

The appeal is dismissed.



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


